PER CURIAM.
Michael French ("Movant") appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant raises three points on appeal, arguing the motion court erred in denying his motion in violation of his constitutional rights to effective assistance of counsel and due process because: (1) Movant was abandoned by the private counsel who represented him on appeal ("Appellate Counsel"), drafted his initial motion for post-conviction relief, and filed it with the motion court because Appellate Counsel neither entered an appearance to *368represent Movant in the post-conviction proceedings nor filed an amended motion; (2) Movant did not receive conflict-free representation during the post-conviction proceedings in that no attorney ever entered an appearance on Movant's behalf, and Appellate Counsel who drafted Movant's initial motion was conflicted because he represented Movant during his direct appeal; and (3) the motion court denied Movant's initial motion for post-conviction relief before the time for filing an amended motion expired because no attorney ever entered an appearance to represent Movant.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Missouri Supreme Court Rule 84.16(b) (2018).